DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 20, 2022.
Claims 1-22 are currently pending.  Claims 8, 13 and 17-20 have been amended.  Clams 18-20 were previously withdrawn and are now rejoined due to amendments to these claims and applicant’s request.  Claims 21 and 22 are new.  No claims have been canceled.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see REMARKS page 8, with respect to the rejection of claims 13-17 have been fully considered and are persuasive.  The rejection of claims 13-17 has been withdrawn. 

Claim Rejections - 35 USC § 103
The applicant has made an argument that Ohta and Fang fail to teach all of the limitations of claims 1 and 13, see REMARKS pages 8-9.  The applicant has argued that Fang teaches that the “uniform or non-uniform” thickness of the barrier materials in the TMR resistors of Fang would be identical to each other.  The examiner respectfully disagrees with the applicant’s argument.  The examiner interprets Fang to teach that the “uniform or non-uniform” thickness of the barrier layer may be adjusted by one skilled in the art and does not necessarily that all TMR barrier layers are equal to each other.  The barrier layer may be made of various “uniform or non-uniform” thickness between each TMR resistor as long as the TMR resistor performs as required.  Thus, one skilled in the art may use varying barrier layer thickness between each TMR resistor used.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see REMARKS pages 9-11), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both prior arts Ohta and Fang teach TMR sensors and Fang further teaches adjusting the thickness of the barrier layer of a TMR sensor to ensure insulation between two conductive layers used to determine information about a detected magnetic field.  Thus, one skilled in the art would use the teachings of barrier layer thickness as taught by Fang to be used in the TMR sensors taught by Ohta to allow adjustment of barrier layers thickness to maximize the insulation between the two conductive layers.
Thus, with the arguments made by the examiner above, the rejection of independent claims 1 and 13 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. 2011/0025320 (called Ohta hereinafter and applicant disclosed art) in view of Fang et al. 2014/0292319 (called Fang hereinafter and applicant disclosed art).

Regarding independent claim 1, Ohta teaches, in Figures 1-3B, a tunnel magnetoresistive (TMR) sensor device (Fig. 1), comprising: 
a first resistor (MR element 1) comprising a first plurality of TMR structures (Figs. 2 and 3A; para [0016 and 0043]; plurality of stacked bodies 11) that have a first resistance area (Fig. 3A); and 
a second resistor (MR element 2) comprising a second plurality of TMR structures (Figs. 2 and 3B; plurality of stacked bodies 21) that have a second resistance area (Fig. 3B).
Ohta fails to teach wherein the first resistance area is greater than the second resistance area.
Fang teaches, in Figures 1A and 1B, wherein the first resistance area is greater than the second resistance area (para [0022-0026]; thickness based on a desired resistance and can be uniform or non-uniform, thus one skilled in the art may form varying sizes of the TMR structure).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ohta with the changing of the thickness of the TMR material as described by Fang for the purpose of changing each the size of the TMR material to be a desired resistance for the application the TMR resistor may be used for.

Regarding claim 2, Ohta and Fang teach the TMR sensor device of claim 1, Ohta further teaches wherein the TMR structures of the first plurality of TMR structures are identical to each other (para [0043]; Fig. 3A).

Regarding claim 3, Ohta and Fang teach the TMR sensor device of claim 2, Ohta further teaches wherein the TMR structures of the second plurality of TMR structures are identical to each other (para [0043]; Fig. 3B).

Regarding claim 4, Ohta and Fang teach the TMR sensor device of claim 3, Ohta further teaches wherein the TMR structures of the first plurality of TMR structures are different from the TMR structures of the second plurality of TMR structures (Figs. 3A and 3B have different layering structures from each other).

Regarding claim 5, Ohta and Fang teach the TMR sensor device of claim 1, Ohta further teaches, in Figures 1-3B, further comprising: a third resistor (MR element 3) comprising a third plurality of TMR structures (Figs. 2 and 3A; para [0016 and 0043]; plurality of stacked bodies 31) having a third resistance area (Fig. 3A); and a fourth resistor (MR element 4) comprising a fourth plurality of TMR structures (Figs. 2 and 3B; plurality of stacked bodies 41) having a fourth resistance area (Fig. 3B).

Regarding claim 6, Ohta and Fang teach the TMR sensor device of claim 5, Fang further teaches wherein the third resistance area is greater than the fourth resistance area (para [0022-0026]; thickness based on a desired resistance and can be uniform or non-uniform, thus one skilled in the art may form varying sizes of the TMR structure).

Regarding claim 7, Ohta and Fang teach the TMR sensor device of claim 6, Ohta further teaches wherein the third resistance area is equal to the first resistance area (Fig. 3A; 11 and 31).

	Regarding claim 8, Ohta and Fang teach the TMR sensor device of claim 7, Ohta further teaches wherein: the fourth resistance area is equal to the second resistance area (Fig. 3B; 21 and 41); the first resistor and the second resistor are each coupled to a bias source (Fig. 4; Vcc); the third resistor and the fourth resistor are each coupled to a ground connection (Fig. 4; GND); the first resistor and the fourth resistor are each coupled to a first sensor output pad (Fig. 4; connection from P3 to AMP); and the second resistor and the third resistor are each coupled to a second sensor output pad (Fig. 4; connection from P4 to AMP).

Regarding claim 9, Ohta and Fang teach the TMR sensor device of claim 8, Ohta further teaches wherein the TMR structures of the third plurality of TMR structures are identical to each other (para [0043]; Fig. 3A; 31).

Regarding claim 10, Ohta and Fang teach the TMR sensor device of claim 9, Ohta further teaches wherein the TMR structures of the fourth plurality of TMR structures are identical to each other (para [0043]; Fig. 3B; 41).

Regarding claim 11, Ohta and Fang teach the TMR sensor device of claim 10, Ohta further teaches wherein the TMR structures of the third plurality of TMR structures are identical to the TMR structures of the first plurality of TMR structures (para [0043]; Fig. 3A; 11 and 31).

Regarding claim 12, Ohta and Fang teach the TMR sensor device of claim 11, Ohta further teaches wherein the TMR structures of the fourth plurality of TMR structures are identical to the TMR structures of the second plurality of TMR structures (para [0043]; Fig. 3B; 21 and 41).

Regarding claim 13, Ohta teaches, in Figures 1-3B, a tunnel magnetoresistive (TMR) sensor device (Fig. 1), comprising: 
a plurality of resistors (MR elements 1-4) that each contain a plurality of TMR structures (Figs. 2-3B; para [0016 and 0043]; plurality of stacked bodies 11, 21, 31 and 41), wherein the TMR structures of the at least two resistors are different (Figs. 3A and 3B; different structures between stacked bodies 11 and 21).
Ohta fails to teach wherein at least two resistors of the plurality of resistors contain different resistance areas.
Fang teaches, in Figures 1A and 1B, wherein at least two resistors of the plurality of resistors contain different resistance areas (para [0022-0026]; thickness based on a desired resistance and can be uniform or non-uniform, thus one skilled in the art may form varying sizes of the TMR structure).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ohta with the changing of the thickness of the TMR material as described by Fang for the purpose of changing each the size of the TMR material to be a desired resistance for the application the TMR resistor may be used for.

Regarding claim 14, Ohta and Fang teach the TMR sensor device of claim 13, Ohta further teaches wherein the plurality of resistors have an identical number of TMR structures (para [0043]).

	Regarding claim 18, Ohta and Fang teach the TMR sensor device of claim 7, Ohta further teaches wherein the first plurality of TMR structures is different than the second plurality of TMR structures (para [0022-0026]; thickness based on a desired resistance and can be uniform or non-uniform, thus one skilled in the art may form varying sizes of the TMR structure).

	Regarding claim 19, Ohta and Fang teach the TMR sensor device of claim 7, Ohta further teaches wherein the third resistor and the first resistor are substantially identical (para [0043]).

	Regarding claim 20, Ohta and Fang teach the TMR sensor device of claim 1, wherein the first resistance area is more than two times the second resistance area (para [0022-0026]; thickness based on a desired resistance and can be uniform or non-uniform, thus one skilled in the art may form varying sizes of the TMR structure).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Fang and further in view of Childress et al. 2009/0002898 (called Childress hereinafter and previously cited).

Regarding claim 15, Ohta and Fang tech the TMR sensor device of claim 13, but fail to teach wherein the TMR sensor device has a bias point that is less than 0 Oe.
Childress teaches wherein the TMR sensor device has a bias point that is less than 0 Oe (para [0060]; non-orthogonal bias point being negative).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ohta and Fang with the non-orthogonal bias point as described by Childress for the purpose of having optimum sensitivity point to have free and reference bias magnetizations to be more antiparallel.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Fang and further in view of Kreupl et al. 2009/0322319 (called Kreupl hereinafter and previously cited).

Regarding claim 16, Ohta and Fang teach the TMR sensor device of claim 13, but fails to teach wherein at least one TMR structure contains a synthetic antiferromagnetic structure.
Kreuple teaches wherein at least one TMR structure contains a synthetic antiferromagnetic structure (para [0024]; synthetic antiferromagnetic layer).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ohta and Fang with the synthetic antiferromagnetic structure as described by Kreuple for the purpose of having a relatively high blocking temperature which allows pinning of the free layer at room temperature while having little effect on the free layer at a temperature that will be reached during writing of the MTJ.

Regarding claim 17, Ohta, Fang and Kreuple teach the TMR sensor device of claim 16, Kreuple further teaches wherein there are more TMR structures that contain the synthetic antiferromagnetic structure than one or more TMR structures that do not contain the synthetic antiferromagnetic structure (Fig. 3; para [0024]; using the TMR structure of Figure 3 would have a synthetic antiferromagnetic structure in all the TMR elements of Ohta and Fang).

Allowable Subject Matter
Claims 21-22 are indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 21, the prior arts of record taken alone or in combination fail to teach or suggest:
	“a first barrier layer between the first pinned layer and the first free layer, the first barrier layer having a first thickness within a range of 10 Angstroms to 20 Angstroms; …; a second barrier layer between the second pinned layer and the second free layer, the second barrier layer having a second thickness within a range of 10.5 Angstroms to 20.5 Angstroms, wherein the second thickness is greater than the first thickness, and the first resistance area is greater than the second resistance area,” when used in combination with all other limitations of claim 21.
	Claim 22 is allowed for depending on claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Guo et al. discloses “Magnetic tunnel junction (MTJ) based magnetic field angle sensor” (see 2008/0272771)
Nakamura discloses “Magnetic detection apparatus” (see 4603365)
Dettmann et al. discloses “Sensor assembly for measuring current as a function of magnetic field gradient” (see 5621377)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867